Rejection under 35 USC §251  
                                                          Reissue Declaration

	 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

	Claims 10-13 are rejected under 35 USC §251 based on a defective reissue declaration.
	The most recent reissue declaration of 5/6/2022 states:
	 “..the instant reissue application properly submits claims having varying scope” (emphasis added). The declaration also states: “..the new claims are properly submitted as a hedge against any possible invalidity or inoperability of the original claims. The declaration then invokes the case law of In re Tanaka 640 F.3d 1246, 1249 (Fed. Cir. 2011). 
	The Court of In re Tanaka stated in its decision: 
	“Thus "[t]he narrower appealed claims are simply a hedge against possible invalidity of the original claims should the prior use be proved, which is a proper reason for asking that a reissue be granted." Id. While this court has since characterized that view as dictum, it has not departed from it.” The court also went on to cite  In re Handel, 50 CCPA 918, 312 F.2d 943, 946 (1963) as the supporting precedent. (emphasis added). 
	The “hedge against invalidity” described by the court is a scenario where the patent in question adds narrower claims as the “hedge against invalidity” in the event that the original broader claims are invalidated. 
	However, the declaration of 5/6/2022 states: 
	“..the instant reissue application properly submits claims having varying scope”. 
	In other words, the claims in the present application are intended to be claims of equal scope or broader scope than the original patent claims. This contradicts the reasoning of the Tanaka court, where the hedge against invalidity only involves the addition of narrower claims serving as the hedge, not claims of varying scope (i.e. this would include claims equal to or broader in scope than those originally patented).   
	The declaration of 5/6/2022 thus cannot be accepted, as the submission of claims having varying scope contradicts the definition of a hedge against invalidity as set forth in Tanaka.    
                                                     Patentable Subject Matter
Claims 10, 11, 12 and 13 contain patentable subject matter and can be allowed upon overcoming the rejection under 35 USC §251. 
Specifically, claim 10 recites: “wherein the device excludes a steering structure that ascends upward from the foot placement sections, and wherein the first foot placement section is coupled to the second foot placement section such that the first foot placement section can rotate forward while the second foot placement section can rotate backward” which distinguishes from the prior art of record. 
Claim 11 recites: “wherein the device excludes a steering structure that ascends upward from the foot placement sections, and wherein the first foot placement section is coupled to the second foot placement section such that the first foot placement section can rotate in the same direction as, and more steeply than, the second foot placement section” which distinguishes from the prior art of record. 
Claim 12 recites: “wherein the device excludes a steering structure that ascends upward from the foot placement sections, and wherein the vehicle is configured to move in a forward direction and a rearward direction, and wherein the first foot placement section is configured to rotate in the forward direction and the second foot placement section is configured to rotate in the rearward direction” which distinguishes from the prior art of record. 
Claim 13 recites: “wherein tilting the first foot placement section forward results in the first wheel being driven forward, and wherein tilting the first foot placement section forward while tilting the second foot placement section backward results in the wheels being driven in opposite directions” which distinguishes from the prior art of record. 
                                                         Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                       Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 8,738,278 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                       Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                      

Conferees:                                                                                                                                                                                   
/JDC/ Jeff CarlsonPrimary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992